Title: From Benjamin Franklin to Abbot Upcher, 4 October 1766
From: 
To: 


Reverend Sir,
Cr. Street London, Oct. 4. 1766
Since my Return from abroad I have been inform’d of your good Purpose to purchase a land[ed?] Estate in America of the Value of One Thousand Pounds and to apply the Rents and Profits thereof to the Support of Schools for the Instruction of Negro Children. And I have been desired by the Associates to consider the Matter, and give my Opinion where, and in what Manner the Purchase may best be made. I do accordingly acquaint you, that I think the best Province to make the Purchase in is Pennsylvania, where Titles are generally clear, and that it would be well to impower three Persons in Philadelphia to purchase Ground Rents within that City and other safe and profitable Estate in or near the same, as Bargains may offer, in Trust for the Purposes you mention; drawing for the Money here from time to time as the Purchases are made; the Money remaining at Interest here till so drawn for. And the Rents as receiv’d by such Trustees to be applied as you direct. Any farther Advice or Assistance that I can give in the Choice of Trustees or otherwise, shall not be wanting: being respectfully, Reverend Sir, Your most obedient humble Servant
B F.
